   Case 1-17-46613-nhl    Doc 144    Filed 07/26/19   Entered 07/26/19 12:01:52




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------- X
In Re:                                : Chapter 11
                                      :
BRACHA CAB CORP., et al.              : Bankruptcy Case No.1-17-46613(NHL)
                                      :
                                      : District Court No. 1:19-cv-04077-KAM
                                      :
                                      : APPELLANT’S DESIGNATION OF
                                      : RECORD AND STATEMENT OF
                                      : ISSUES ON APPEAL FROM
                                      : BANKRUPTCY COURT
                                      :
                                      : Jointly Administered
--------------------------------------x

  Bankruptcy      Date Entered In the                    Description
  Docket No.      Bankruptcy Docket
       1              12/08/2017                       Chapter 11 Petition
       3              12/12/2017                      Meeting of Creditors
       9              12/15/2017                 Motion for Joint Administrator
      12              12/19/2017                        Exhibit Amended
      16               1/19/2018                Order Granting Motion for Joint
                                                         Administration
      23                 2/13/2018                Motion for Relief from Stay
      24                 2/13/2018        Declaration filed by Capital One Equipment
                                                         Finance Corp.
      25                 2/13/2018        Declaration filed by Capital One Equipment
                                                         Finance Corp.
      26                 2/13/2018                   Memorandum of Law
      29                 2/16/2108               Motion to Use Cash Collateral
      31                 2/27/2018       Objections of Capital One Equipment Finance
                                         Corp. to Motion for Use of Cash Collateral
      34                 2/28/2018       Response in Support of Motion for Relief from
                                                              Stay
      36                 3/1/2018                 Reply Memorandum of Law
      40                 3/8/2018           Response to Motion to Relief from Stay
      41                 3/8/2018         Reply in Support of Motion for Use of Cash
                                                            Collateral
      45                 3/12/2018                Motion for Relief from Stay
      47                 3/16/2018          Transcript and Notice for March 9, 2018
      51                  4/6/2018           Motion to Extend Exclusivity Period
      54                 4/18/2018        Objections to Motion to Extend Exclusivity
                                                             Period
      56                 4/19/2018          Opposition Response and Objections to

                                        1
 Case 1-17-46613-nhl       Doc 144     Filed 07/26/19    Entered 07/26/19 12:01:52




                                                 Motion to Extend Exclusivity Period
      68                 5/25/2018              Adversary Case 1-18-01064 Complaint
      88                 10/5/2018                         Mediation Order
      90                10/21/2018                 Stipulation and Mediation Order
      92                11/16/2018                         Mediation Report
     111                  6/3/2019               Motion to Compromise Controversy
     112                  6/3/2019          Amended Exhibit A to Motion to Compromise
                                                             Controversy
     116                 6/20/2019               Objections to Motion to Compromise
                                                             Controversy
     118                 6/25/2019          Affidavit in Support of Motion to Compromise
                                                             Controversy
     119                 6/25/2019                Response in Support of Motion to
                                                       Compromise Controversy
     122                 6/25/2019               Response and Reservation of Rights
     125                 6/30/2019          Order Authorizing and Approving Settlement
                                                              Agreement
     126                 7/1/2019                             Transcript
     127                 7/2/2019              Letter Requesting Disclosure of Ex Parte
                                            Submission of Proposed Order by Counsel for
                                                                Debtors
     128                 7/2/2019                           Response Letter
     129                 7/2/2019              Letter Requesting Disclosure of Ex Parte
                                            Submission of Proposed Order by Counsel for
                                                                Debtors
     131                 7/12/2019                         Notice of Appeal
     132                 7/12/2019                    Proposed Civil Cover Sheet


                             STATEMENT OF ISSUES

1. Whether the Bankruptcy Court erred in failing to abide by Federal Rules of Bankruptcy
   Procedure Rule 9019 in granting the Motion to Compromise the Claim?

2. Whether the Bankruptcy Court erred in accepting an unsupported representation of
   purported authority by a third-party non-debtor to fund the settlement agreement when the
   ownership of said funds was the subject of on-going litigation and prior decisions of the
   New York Supreme Court, New York County, Commercial Division and the Supreme
   Court Appellate Division, First Judicial Department, which refuted that unsupported
   representation of purported authority?

3. Whether the Bankruptcy Court erred in finding that the co-Executor could unilaterally act
   on behalf of the Estate of Jacob Elberg and enter into the settlement agreement that was
   the subject of the Motion to Compromise Claim when her fellow co-Executor objected to
   her actions and further objected to the Motion to Compromise the Claim?


                                           2
     Case 1-17-46613-nhl      Doc 144    Filed 07/26/19     Entered 07/26/19 12:01:52




   4. Whether the Bankruptcy Court erred by granting the Motion to Compromise the Claim
      when the Estate of Jacob Elberg was a party to the settlement agreement that was the
      subject of the Motion to Compromise Claim and the Estate had failed to obtain or even
      seek the permission of the Kings County Surrogate’s Court to enter into the settlement
      agreement?

   5. Whether the Bankruptcy Court erred by not requiring counsel for the Debtors to disclose
      its ex parte submission of a second proposed Order granting the Motion to Compromise
      the Claim, which was not uploaded with notice to all parties in accordance with the
      Bankruptcy Court’s CM/ECF procedures and Judge Nancy Hershey Lord’s procedures?

   6. Whether the Bankruptcy Court erred after receiving the ex parte submission of a proposed
      Order by not disclosing same to all parties to the action?

Dated: July 26, 2019
                                           Yours etc.,
                                           ABRAMS, FENSTERMAN, FENSTERMAN,
                                           EISMAN, FORMATO, FERRARA, WOLF &
                                           CARONE, LLP

                                           By:____s/Brian Thomas McCarthy______________
                                              Brian Thomas McCarthy (BM-4808)
                                              1 MetroTech Center, Suite 1701
                                              Brooklyn, New York 11201
                                              (718) 215-5300
                                              bmccarthy@abramslaw.com

                                           Attorneys for Ruben Elberg, individually, as the Co-
                                           Executor of the Estate of Jacob Elberg, as a
                                           creditor, as member of Royal One Real Estate LLC
                                           and Royal Real Estate Management LLC and as a
                                           co-Owner of Jarub Trans. Corp.




                                              3
